Citation Nr: 1130142	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-39 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for liposarcoma, to include as a result of herbicide exposure and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a splenectomy, as secondary to liposarcoma.

3.  Entitlement to service connection for muscle resection, as secondary to liposarcoma.

4.  Entitlement to service connection for colon resection, as secondary to liposarcoma.

5.  Entitlement to service connection for nephrectomy, as secondary to liposarcoma.



REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Muskogee, Oklahoma, which, in relevant part, denied service connection for liposarcoma and residuals including splenectomy, muscle resection, colon resection, and nephrectomy.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in May 2011.  A transcript has been associated with the file.  Evidence has been received at the hearing and subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in February 2002, of which the Veteran was notified in March 2002, denied the Veteran's claim of entitlement to service connection for liposarcoma.

2.  Additional evidence received since the February 2002 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for liposarcoma.

3.  The Veteran was not exposed to herbicides while serving on Johnston Island from November 1972 to November 1973, and he had no service in Vietnam or Korea.

4.  The Veteran did not participate in radiation risk activity and is not a "radiation exposed veteran."

5.  The Veteran's liposarcoma did not manifest until many years after his separation from active service and has not been shown by competent evidence to be related to such active duty.

6.  The splenectomy, muscle resection, colon resection, and nephrectomy are all secondary to treatment for the liposarcoma.  


CONCLUSIONS OF LAW

1.  The February 2002 rating decision, denying the claim of service connection for liposarcoma, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for liposarcoma; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).
3.  The Veteran's liposarcoma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  The Veteran's splenectomy is not the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

5.  The Veteran's muscle resection is not the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

6.  The Veteran's colon resection is not the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

7.  The Veteran's nephrectomy is not the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The Board concludes that new and material evidence has indeed been associated with the claims folder regarding the liposarcoma claim.  The Veteran's claim of service connection for a soft tissue sarcoma was denied by a February 2002 rating decision on the basis that there was no evidence of inservice herbicide exposure.  New and material evidence specifically addressing this issue has been submitted in the form of articles regarding the presence of herbicides at the Veteran's duty station on Johnston Island.  Therefore, the claim is reopened.  See 38 C.F.R. § 3.156(a).  The Board will proceed to review the decision on the merits.  As such, the Board finds that any error related to the VCAA as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, a November 2007 letter satisfied the duty to notify provisions pertaining to the direct service connection aspect of his appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Board acknowledges that the November 2007 correspondence does not include the criteria for the grant of the secondary service connection aspect of the Veteran's appeal.  However, the Veteran's contentions, as he has asserted throughout the current appeal, illustrate his understanding of the requirements for secondary service connection.  In other words, the Veteran had actual knowledge of the criteria for his secondary service connection claims.  [Indeed, throughout the appeal, the Veteran has asserted that he developed liposarcoma as a result of his purported in-service exposure to herbicides and that he has residuals of a splenectomy, muscle resection, colon resection, and nephrectomy as a result of his liposarcoma.]  Accordingly, the Board finds no harm to the Veteran in proceeding to adjudicate his appeal.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been obtained.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements.  As will be discussed below, the Board has found that the preponderance of the evidence is against a finding of herbicide exposure.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  As will be discussed below, the Board has found that the Veteran's lay evidence is incompetent.  The remaining evidence does not support a finding that an inservice event, injury or disease occurred.  Without an inservice event, injury or disease, a nexus cannot be established.  Such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (Because some evidence of an in-service event, injury, or disease is required in order to substantiate a claim for service connection and because a postservice medical examination could not provide evidence of such past events, a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain credible and competent evidence of an in-service event, injury, or disease.).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
II. New and Material Evidence

The Veteran brought a previous claim for service connection for liposarcoma in July 2001.  The Veteran contended that he had liposarcoma as a result of herbicide exposure during service.   The RO concluded that the record did not support inservice herbicide exposure.  The claim was denied in a February 2002 rating decision.  The Veteran was notified of the decision and provided notice of his procedural and appellate rights in March 2002.  The Veteran did not respond within one year of the date of notice.  The February 2002 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's prior claim was denied for lack of inservice incurrence.  The evidence submitted must be new and relevant to that point.  The Veteran has submitted numerous articles documenting the presence of Agent Orange in storage on Johnston Island between 1970 and 1977.  The Veteran was stationed on that island between November 1972 and November 1973.  The Veteran has also submitted lay statements that the herbicides were present in the environment.  None of this evidence was of record at the time of the previous denial.  The evidence pertains to the grounds of the prior denial.  The Board concludes that this evidence is new and material.  The claim for service connection for liposarcoma is reopened.

III. Service Connection

The Veteran contends that he was exposed to herbicides while stationed at Johnston Island.  The Veteran contends further that he developed a liposarcoma due to that exposure.  The remaining service connection claims are for conditions secondary to the liposarcoma and its residuals.  For the reasons that follow, the Board finds that the Veteran was not exposed to herbicides during active service and that his liposarcoma is not otherwise associated with his active duty.  Accordingly, the Board concludes that service connection is not warranted for the liposarcoma or its residuals.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's medical records establish the diagnosis of and treatment for liposarcoma in 1999.  The records also show that the splenectomy, muscle resection, colon resection and nephrectomy surgeries were performed, all secondary to treatment for the liposarcoma.  The element of current disability is well established for each of the instant claims.  

The Veteran contends that he was exposed to herbicides during service at Johnston Island.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113.  Among those diseases listed as presumptively related to herbicide exposure is liposarcoma.  38 C.F.R. §§ 3.307(d), 3.309(e) (2010).  Whether the Veteran was indeed exposed is the crux of the appeal.

The Veteran submitted a February 2008 statement describing his disabilities and his service on Johnston Island.  The Veteran indicated that the island was about two miles long and half a mile across.  There was not much to do except work, walk around the island, fish and swim.  The water supply came from a desalination plant located close to the herbicide storage area and the Thor missile launch pads.  The Veteran stated that he was exposed to herbicides while on the island.  He stated that there was a large storage area for barrels of herbicides and that an estimated 49,000 gallons of herbicides leaked annually from 1971 to 1977.  The Veteran reported that the USAF EPA tested the water and told them that they only found traces of herbicides in the drinking water and not to worry.  The Veteran attached pictures of the storage barrels with dark spots in the sand around them.  The Veteran stated that these spots were the leaking herbicides.  The Veteran reported that the herbicides were air borne in the constant winds that came from every direction.  The Veteran stated that the island personnel were exposed to herbicides from the wind, drinking the water and bathing, eating fish caught around the island plus swimming in the ocean.  The Veteran also stated that there were concrete igloos on the island for storage of mustard and nerve gas and that the storage canisters for these agents were rusting out.  The Veteran reported receiving a gas mask and atropine, which he was to keep with him at all times in case of a leak.  The Veteran report that there was a leak and that the canisters were placed on barges by demolitions personnel.  The barges were towed out half a mile to sea and "exploded."  He reported that the gas became airborne and he had exposure from that as well.  Finally, the Veteran stated that he had ionizing radiation exposure.  The Veteran reported that the island had been used to test Thor missiles in 1962.  Two missiles with nuclear warheads exploded on Johnston Island.  One was on the launch pad and one was airborne.  The Veteran reported radioactive hotspots around the island.  The Veteran reported that the Atomic Energy Commission (AEC) found several hotspots in 1973 around the launch pads.  The Veteran also stated that the U.S.A.F. Hospital Aeromedical Services validated the AEC study in 1974.  

The Board has reviewed the Veteran's remaining submissions for evidence.  The Veteran offered no specific evidence in his March 2009 Notice of Disagreement or October 2009 VA Form 9.  The Veteran's legal arguments will be addressed separately in the analysis below.  

With respect to the Veteran's contentions that he was exposed to herbicides during service, the Board observes that lay evidence can be competent and sufficient to establish each element of service connection.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Veteran was enlisted for the whole of his service and worked as a communication equipment specialist during his service on Johnston Island.  The Veteran has no specific training in chemicals, chemicals weapon, their storage or disposal.  The Veteran has no listed experience in such.  The Board finds that the Veteran is a lay observer as to the question of herbicides.  

Lay observers are competent to give evidence about experiences through the five senses.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Lay observers cannot provide evidence requiring specialized knowledge or training.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (distinguishing lay and medical evidence, stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Lay observers may competently report what is told to them by specialists.  See Jandreau.  In this case, the Board notes that the Veteran has reported the presence of herbicides essentially everywhere on Johnston Island.  As will be discussed, the Secretary has determined that a presumption of exposure is not warranted for the island.  The Veteran's basis in reporting herbicides in the water, the air and the food is borrowed or conjecture.  He has no basis in personal knowledge obtained through the five senses regarding whether he was exposed to herbicides.  He does not report work in the storage area.  While the Veteran states that herbicides were in the water, there is no explanation of how he could know that through the five senses.  There is no basis for the Veteran's repeated assertions in personal knowledge obtained through the five senses that herbicides were all around the island.  The Veteran has reported a smell on the island and that he was told that the smell was herbicides, but the person telling him that is unknown and the basis for that person's knowledge is unknown.  The Board finds that the Veteran is not competent to report that he was exposed to herbicides through personal knowledge obtained through the five senses.  Furthermore, the Veteran has not offered competent evidence regarding someone telling him he was exposed to herbicides.  See Jandreau.  As will be discussed below, VA guidance states that contamination was found in the storage yard between 1974 and 1977.  The Board requires some evidence demonstrating that exposure occurred in the storage yard area, not merely through his presence on the island.

The Veteran submitted a great deal of evidence in support of the claims.  The Board will address the evidence by type as to whether it establishes exposure to herbicides.  

The Veteran submitted a copy of his DD 214 and his personnel records showing service on Johnston Island from November 1972 to November 1973.  The Veteran submitted copies of service treatment records showing treatment while stationed at Johnston Island.  The Board notes that none of these records show herbicide exposure.  

In February 2008, the Veteran began submitting numerous copies of letters and articles describing herbicide storage and disposal on Johnston Island.  Given the number of such documents, the Board will address them each in turn as they were submitted, beginning with those prior to the initial adjudication.  The Veteran submitted an article entitled Johnston Atoll Chemical Agent Disposal System.  This described a U.S. Army program to destroy chemical weapons beginning in 1985.  The article does not discuss exposure to personnel on the island.  The article is not probative.  

The Veteran provided a September 2007 letter from his private surgeon and his treatment records beginning in October 1999.  The surgeon reported that the Veteran had related his history of herbicide exposure.  The surgeon indicated that the liposarcoma and other current disabilities were related to that exposure.  Similarly, the treatment records reflect that the Veteran reported herbicide exposure and that the current disabilities were related to herbicides.  The Board notes that the surgeon's letter and the treatment records related the disabilities to service on the basis of the Veteran's report.  In essence, the private medical opinions relating the two are dependent on the Veteran's statement regarding inservice exposure and add nothing to the probative weight of the remaining evidence.  

The Veteran submitted an internet article describing Johnston Island and providing color photographs of the storage area, the ocean and a dark cloud between a pair of buildings.  The article makes repeated reference to VA denials of claims for benefits related to herbicide exposure on Johnston Island.  The article indicates that discolorations in the sand around storage barrels were herbicide leakage.  The Board notes that the article does not describe how the discolorations are known to be herbicides and, further, that even if the discolorations are herbicides, whether that vector would be sufficient to exposure the entire population of the island as opposed to those who worked in the storage area.  Further, the dark cloud is above what appears to be a piece of heavy machinery.  The article states that disposal was achieved by incineration and asks how the base could not be contaminated.  The Board notes that the article is engaging in pure speculation as to the composition of the cloud.  As will be discussed in the later evidence, the government documents indicate that the incineration process did not begin until after the Veteran left the island.  

The Veteran has repeated submitted copies of letters regarding alleged exposure on Johnston Island, from Congressman Lane Evans, the Ranking Democratic Member on the House Committee on Veterans' Affairs in 2004.  The Congressman sought establishment of a presumption of herbicide exposure for all veterans who served on Johnston Island in the North Pacific between 1971 and 1977.  In a November 19, 2004 letter, former VA Secretary Anthony Principi advised Congressman Evans that the presumption of exposure was not warranted for veterans who served on Johnston Island.  That determination was based on an analysis that indicated that the government's storage of herbicides on Johnston Island did not raise the same identification concerns as presented in Vietnam.  Rather, Secretary Principi stated that the storage of herbicides on Johnston Island was more closely associated with the storage of herbicides at military installations in the United States and the spraying that occurred along the Korean DMZ in the late 1960s.  Secretary Principi added that very few veterans who served on Johnston Island had duties that involved the direct handling of herbicides.  Accordingly, for veterans who served on Johnston Island in the North Pacific between 1971 and 1977, exposure to herbicides must be verified through evidence developed during the adjudication of the claim; a presumption of herbicide exposure has not been established by VA.  The Board notes that, while the Veteran has submitted multiple copies of the letter from Congressman Evans, he has not submitted the response from Secretary Principi.  
The Veteran obtained copies of two other Board decisions and two rating decisions which granted service connection for conditions associated with herbicide exposure on Johnston Island for other veterans.  A February 2008 Board decision granted service connection for a veteran who had worked in disposal on Johnston Island and had reported direct contact to a pool of herbicides during a spill.  That veteran's service personnel records showed that he worked in disposal, which made his presence in the containment area probable and exposure likely.  The Veteran in the instant appeal worked as an electronic communication specialist while on Johnston Island.  A March 2007 Board decision granted service connection to a veteran who reported service on Johnston Island, that the military stored DDT and Agent Orange on Johnston Island right near the ocean and the chemicals leaked on the ground.  The veteran contended that the Agent Orange leaked into trash pits where they dumped trash.  He asserted that the barracks were no more than 300 yards from the leaking barrels.  The veteran also stated that once, when he was scuba diving, he saw cement blocks in the ocean with bubble coming out of them.  The veteran indicated that he and the other divers told the base commander what they saw and he indicates that he was no longer permitted to dive on that side of the island.  The veteran asserted that he was told that the military was encasing Agent Orange and DDT in cement blocks and were dumping the blocks into the ocean.  The veteran also asserted that there was a typhoon that hit the island, and after the storm, he retrieved some barrels out of the ocean during clean-up and some of the barrels had Agent Orange and DDT written on them.  The Board decision resolved doubt in his favor and granted the benefit sought.  Board decisions are not precedential and are not binding in future adjudications.  The Board also notes that, in the current appeal, the Veteran's statements indicate that the typhoon in question was Celeste, which struck the island in August 1972, three months prior to the Veteran's arrival.  The Veteran is not competent to identify lingering contamination on his own.  The Board finds this material of minimal probative value.

The May 2007 and September 2008 rating decisions granted service connection for other presumptively associated disabilities on the basis of exposure to herbicides.  The Board notes that, under VA guidance described above, the ROs in question determined that the other veterans were among those exposed or likely exposed based on the specific circumstances of service.  The RO did not describe that exposure in the September 2008 rating decision, leaving the decision devoid of meaningful detail for weighing the instant evidence.  The Veteran obtained records from the September 2008 adjudication, concerning a line of duty determination by the Army based on recently obtained records confirming exposure to a variety of toxins, including Agent Orange.  The underlying records showing the particulars of exposure were not obtained.  The May 2007 rating decision determined that the veteran in question had worked as an ammunition specialist and renovator on Johnston Island.  The rating decision states that this satisfied the presumption of exposure to herbicides.  The Board must emphasize that there is no presumption of exposure to herbicides for service on Johnston Island.  The rating decision went on to state that renovation on Johnston Island involved restoring chemical weapons.  Thus, the RO determined that the veteran in question had actual exposure based on the conditions of his service.  Again, the Veteran in the instant appeal worked as an electronic communication specialist while on Johnston Island.  There is no analogy that would render the May 2007 rating decision persuasive in the instant appeal.  

The Veteran also submitted a copy of a September 1978 report entitled "Land Based Environmental Monitoring at Johnston Atoll - Disposal of Herbicide Orange."  The Board notes that this document describes the storage and disposal of herbicides generally.  The document indicates that the herbicides were transferred to Johnston Island in April 1972 and after several environmental impact statements and associated planning, destruction of the herbicides was accomplished by an incinerator vessel.  The report states that some air emissions occurred during the dedrumming and transfer for incineration process, with some measurable amounts at the drum storage yard, the wharf, the meteorological station and in the change room.  Tomato plants delineated a plume of herbicide vapors downwind of the drum storage yard.  The report indicates that the amounts released did not pose long term threats and were dispersed rapidly.  The terms of the report limit emissions to the period of dedrumming and transfer for disposal, but do not indicate when the disposal process began.  

The Veteran submitted a copy of an October 1990 report on long term effects of herbicide storage at Johnston Island.  The report was an appendix to a document entitled "Preliminary Public Health, Environmental Risk, and Data Requirements Assessment for the Herbicide Orange Storage Site at Johnston Island."  The report was a baseline study for risk assessment for the storage site.  The assessment was part of the site investigation/remediation process.  The report had a major objective of determining potential human exposure to contaminants at the HO storage site and the potential human health risk consequent to that exposure.  The report indicates that the study looked at those individuals living on the island and participated in the HO removal activities in 1977.  There is no reference to removal activities prior to 1977.  This document tends to show that the dedrumming and transfer operation referred to in the September 1978 report did not occur until 1977, years after the Veteran's departure.  Thus, the environmental hazard was not present until the Veteran had departed.  These articles taken together do not support exposure.  

The Veteran submitted a copy of a September 1975 welcome document for the 267th Chemical Company at Johnston Island.  This document described emergency procedures in the event of a leakage from the storage facility for nerve and blister agents.  There is no indication that such emergency procedures were ever used while the Veteran was stationed at Johnston Island.  The document does not describe any contamination, herbicide release or exposure incident to a particular duty station on the island.  The document is not probative to the instant claim.

The Veteran submitted a copy of a June 1975 article "Where Life Depends on Rabbits."  The article describes the use of rabbits to detect nerve and mustard gas leaks in the containment areas.  The article notes the presence of herbicide storage, indicating that disposal was tentatively scheduled to begin that fall.  There is no indication of herbicide release in this article.  The article is not probative to the instant claim.  

The Veteran also submitted a copy of a November 2003 article "Atoll still harbors toxic dangers" from the Honolulu Advertiser.  The article describes the amount of herbicides released and the current controls on the island to remediate the contamination.  The article does not establish any activity that the Veteran engaged in as one where exposure was likely.  The article is not probative to the instant claim.

A copy of a January 1971 article entitled "Mustard Gas Due at Johnston Today" was submitted.  This article describes the movement of mustard and nerve gas to Johnston Island.  Mustard gas shells were shipped from Okinawa for storage.  The article does not relate to herbicides or their contamination of the Johnston Island environment.  The article is not relevant to the instant appeal.  

Prior to the initial adjudication of the claim, the RO requested guidance from VA Central Office.  The response relied on the VA Adjudication Manual.  The available information indicates that herbicides were stored on the island from April 1972 to 1977 and that contamination was not widespread on the island but was confined to the storage yard.  See M21-1MR, Part IV, sub ii, Chap 2, Sec. C.  Soil samples from 1974 revealed a restricted and low level of herbicide contamination.  Id.  Mere presence on the island would not be enough to presume exposure to herbicides.  Id.  The response also stated that the Veteran's MOS related to a communication equipment specialist does not implicate herbicide handling or exposure.  The Central Office response indicates that the Compensation and Pension policy was to submit a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information to corroborate the Veteran's claimed exposure.  In that regard, the RO was to provide the Veteran's military unit, location, dates at the location, military occupation and any other relevant facts in a 60 day time frame.  The RO did not send such a request to the JSRRC.  The Board notes that the Veteran did not provide a 60 day time frame of exposure.  His allegations were very general, that the herbicides were present in the environment, not that the herbicide exposure occurred as a result of a specific event that can be dated or sought in unit records.  Without a 60 day time frame, the JSRRC would not search for records of exposure.  Thus, a request would have been futile.  The Board finds that any failure to send such a request is harmless error.  

Following his March 2009 Notice of Disagreement, the Veteran submitted additional evidence.  The Veteran provided additional medical evidence regarding the course of his disabilities.  These records do not address etiology or herbicide exposure.  The submission included an internet article from the National Academies Press on the chemical composition of the herbicides used by the military and some sampling of the inventory at Johnston Atoll in 1972 and 1974.  The Veteran had handwritten alterations indicating that these samples showed herbicide levels high enough to cause diseases.  The article table lists the samples as "inventory," which leads the Board to conclude that the samples were drawn from the storage drums, not from the surrounding environment.  The record already establishes that herbicides were present on the island.  This evidence is not relevant to whether the Veteran was exposed.  

In July 2009, the Veteran submitted additional evidence and a statement regarding his exposure.  A May 2009 letter from a surgeon does state that the Veteran's liposarcoma is very likely related to inservice herbicide exposure.  The surgeon did not provide the basis for concluding that the Veteran was exposed to herbicides.  The Board assumes that the Veteran reported it to him.  Thus, the statement is mere hearsay and no more probative than and is duplicative of the Veteran's own statements.  The evidence included a June 2009 statement from his private doctor indicating that the Veteran had recurrent Liposarcoma.  This statement does not address etiology or herbicide exposure; thus, it is not relevant to the instant inquiry.  The submission included duplicates of the letters of Congressman Evans, discussed above.  He resubmitted the National Academies Press article, arguing in a statement that the sampling showed that the herbicides were leaking.  The Board notes that the underlying article does not show any leakage.  As above, the samples were drawn from inventory, not general environmental testing.  This evidence does not demonstrate any exposure to the Veteran.  

The Veteran argued in his October 2009 Form 9 that VA had disregarded the law in two respects.  First, the Veteran argued that the liposarcoma was on the list of diseases presumptively associated with herbicide exposure, citing 38 C.F.R. § 3.307.  While the Veteran is correct that liposarcoma is on the list of soft tissue sarcomas associated with herbicide exposure, the Veteran overlooks the portion of the regulation requiring proof of such exposure or presumptive exposure.  The RO and the Board have considered the presumptive list of diseases but are required to consider whether any herbicide exposure occurred.  In essence, the presumption relied on by the Veteran goes to the nexus element, not as to the inservice incurrence element.  Second, the Veteran argued that VA had disregarded prior, final decisions that awarded benefits to other veterans based on herbicide exposure on Johnston Island.  The Veteran argued that such decisions are binding on VA and that these decisions require a grant of his claims based on 38 C.F.R. § 3.104.  The Board notes that the regulation cited concerns finality as to the individual claimants.  The regulation does not make the decisions applicable as to claims brought by any other claimant.  Indeed, VA decisions, whether at the RO or at the Board, are non-precedential.  Simply put, a decision for one veteran does not affect the decision for another.  The relied on decisions are not binding in this case.  Third, the Veteran argued that he was not afforded the benefit of reasonable doubt under 38 C.F.R. § 3.102.  The Board notes that reasonable doubt is dependent on the facts of the particular case.  A mere allegation of failure to give the veteran the benefit of reasonable doubt is not argue the relevant facts of a case or identify a need for further development.  The Board must apply the reasonable doubt standard regardless of the Veteran's argument.  As has been discussed, the preponderance of the evidence is against the Veteran's claims.  All three arguments presented in the October 2009 Form 9 are unavailing.  

The Veteran submitted copies of 2009 letters to the President and Speaker of the House urging support of legislation allowing for a presumption of herbicide exposure for Johnston Island service.  Proposed legislation is not relevant and there is no evidence pertinent to the claims in these letters.

The Veteran submitted another set of evidence in May 2011 at his hearing before the undersigned.  This evidence is largely duplicative of prior submissions.  The Veteran included copies of 38 C.F.R. § 3.309, copies of his service personnel records, and additional medical records indicating that his condition had worsened.  The Veteran included more copies of the Board and rating decisions with line of duty determinations discussed above.  The Veteran provided a National Weather Service description of the 1972 Central Pacific Tropical Cyclone Season, showing Hurricane Celeste hitting Johnston Island in August 1972.  The Veteran submitted an article from the U.S. Fish and Wildlife Service generally describing the island.  The Veteran submitted a cover letter from an October 2009 VA Agent Orange Registry examination.  The results of the examination included all of the Veteran's present disabilities, including those which are not contended to be related to herbicide exposure, such as arthritis of the spine, dyslipidemia, gastroesophageal reflux disease, hearing loss and tinnitus.  The Board does not accept this examination report as indicative of herbicide exposure.  

The Veteran included a copy of an appendix to an unsourced document providing the history of Johnston Island, from 1796 to 1984.  The history indicates that Herbicide Orange was delivered in April 1972 in 25,266 55-gallon drums.  Of the total drums, 8,990 developed leaks.  Of the leakers, 4,050 had remaining contents transferred to new drums, 4,668 were repaired without transfer of the contents and 14 "remained to be reworked."  The number of contaminated empty drums stored and awaiting disposition was 4,804.  While the Veteran argues that this shows that the 8,990 drums were leaking at the time of delivery, the article does not state that.  The same paragraph states that "This number of contaminated empty drums was comprised of those drums leaking when originally received (not counted above), leakers re-drummed while in storage and new drums which showed leaks during transfer."  It is not clear how many drums were leaking at delivery.  Placing aside the question of the number of leaking drums, this does not resolve the question of exposure to the Veteran personally.  Clearly, work was performed on the drums, but most of that was reportedly by civilian contractors.  The history also states that disposal efforts were not made until the fall of 1976.  

The Veteran submitted several statements from the other veterans whose Board and rating decisions were mentioned above.  These statements are from R.B., N.J. and C.C.  In essence, these veterans all endorse the proposition that herbicides were present throughout the Johnston Island environment.  The Board has discussed the reason VA granted service connection to each of these veterans above.  In each instance, there was a determination of individual exposure based on their specific records and conditions of service.  The lay evidence was found to be consistent with conditions of service and, in particular, individual reports of handling herbicide storage drums.  These veterans were not found to be competent to report that herbicides were generally present on the island or that anyone on the island was exposed.  These veterans do not report that they saw the Veteran exposed to herbicides or that his duties would ordinarily take him into the storage area where he would have a chance of exposure.  

The Veteran also submitted a series of articles relating Agent Orange to Graves's disease, an Australian study of Agent Orange distillation in evaporative water distillation, an article about contaminants in fish from Johnston Atoll.  The Veteran is not seeking service connection for Graves's disease.  He mentioned the disease as beginning in 2005 during his testimony before the undersigned.  The existence of a diagnosis does not make exposure more likely.  The study of Agent Orange distillation is not specific to the conditions on Johnston Island and no reference is made to the conditions prevailing on the island during the time that the Veteran was stationed there.  The fish contaminant study was conducted in 2003, and does not describe the level of herbicide present in fish when the Veteran was stationed there.  At most it describes the area from which the contamination spread from the storage area on the northwest corner of the island.  The article does not indicate whether the contamination spread immediately or over the course of the intervening decades.  To the extent that these articles address the conditions on Johnston Island at all they describe conditions only after decades passed since his presence on the island.  The Board finds that these articles are not probative as they do not address the question of whether the Veteran was exposed during his time on Johnston Island.  

The Veteran did submit a Center for Disease Control and Prevention (CDC) internet article about herbicide effects.  The article indicates that dust or soil particles contaminated with herbicides can remain airborne or accumulate on indoor or outdoor work surfaces and may present a potential exposure hazard.  Exposure to herbicides as a vapor will normally be negligible because of its low vapor pressure.  Contact with contaminated liquids is possible through the handling of drums or tanks containing the liquid or through the dispersion of the liquid.  This article is relevant for three purposes.  First, the risk of exposure through vapors is established as normally negligible.  Thus, the article tends to show that there is little risk to the Veteran from being exposed to evaporating herbicides from the storage area.  Second, the contact with contaminated liquid is identified as an exposure vector, but the Veteran has not alleged contact with the contaminated liquid.  Third, if the dust or soil particles remain or accumulate in areas that personnel worked and represented a risk, this risk would general to everyone on the island.  In essence, the Board would be required to find that the risk was general to everyone and created a presumption of exposure.  The Secretary has made a contrary determination, as discussed above.  VA guidance requires exposure consistent with service apart from mere presence on Johnston Island.

The Veteran has also submitted copies of a SSA determination of disability.  The Board notes that the SSA determination goes to present disability, not etiology.  The evidence underlying SSA determination has been obtained.  This evidence is comprised of treatment records and the Veteran's statements as discussed above.  There is no independent or different evidence than has been outlined.  The Board finds this evidence is at best duplicative and at most irrelevant.

The Veteran and his spouse gave testimony before the undersigned regarding herbicide exposure.  The Veteran recounted the course of treatment since detection in 1999.  The Veteran indicated that his liposarcoma had recurred several times, each time growing quickly.  The Veteran repeated many of his earlier contentions and read from many of the documents outlined above.  The Veteran stated that doctors told him that the tumor had been around long before detection, probably 25 years.  The Veteran recounted briefing in which officers informed them that the drinking water was safe.  The Board notes that the Veteran has no relevant information to rebut those briefings, he merely speculates that the herbicides were present and at a significant level.  The Veteran also reported that they could smell the herbicides.  The Board notes that the CDC has found the vapor to pose a negligible risk.  Furthermore, the Veteran reports that someone else told him the smell was herbicides.  There is no indication that a person with relevant expertise told him that the smell was herbicides or that the smell alone posed any kind of risk.  

A lay observer may competently report doctors telling him the tumor had existed for 25 years prior to detection.  A September 2009 letter from one of the Veteran's private doctors, received in May 2011, estimated that the tumor had been present for ten years prior to its discovery in 1999.  The doctor stated that these tumors "grow extraordinarily slowly" and therefore, "it is likely that this was present for 10 or more years prior to his diagnosis..."  The Board finds that the September 2009 letter outweighs his testimony regarding 25 years.  

In light of the foregoing, the Board finds that the Veteran was not exposed to herbicides during service on Johnston Island.  There is no presumption of exposure for service on Johnston Island.  The Veteran himself is not competent to offer evidence that he was exposed because he is not competent to identify herbicides in the environment around him.  The Veteran's service personnel records show that he did not serve in a capacity requiring handling of herbicides.  The Veteran has not reported that he entered the storage area for herbicides on Johnston Island.  Thus, the Board finds that the Veteran cannot competently offer lay evidence of herbicide exposure and that such exposure is not consistent with the conditions of his service.  The remaining evidence of record also does not support exposure.  The documents show that exposure could have occurred during the disposal process, but that process did not begin until after the Veteran's departure from the island.  Furthermore, the CDC article indicates that vapor exposure is negligible.  The risk from particulates would tend to support the proposition that everyone on the island was exposed, yet the Secretary has determined that a presumption of exposure is not warranted.  The Board concludes that accepting the risk from particulates is tantamount to a presumption of exposure in all cases, which is not what VA guidance shows is appropriate in these cases.  Two points are relevant as to the other veterans and the decisions made in their cases.  First, the other veterans did not serve with the Veteran in this case and their circumstances of service on the island were different.  Second, VA decisions pertaining to other claims are non-precedential and are not binding in this case.  The Board has also found evidentiary reasons to distinguish the cases from the Veteran's.  These do not support his claim.  The medical evidence does not support his claim.  To the extent that the medical evidence contains opinions relating his present disabilities to herbicide exposure, these rely on his lay report of exposure.  As the Board has found the Veteran incompetent to report such exposure, the nexus opinions founded on them are no more probative than his own statements.  In the absence of competent evidence showing exposure of the Veteran to herbicides from the Veteran, the Veteran's service personnel records and service treatment records, the other veterans, the assembled studies and articles regarding Johnston Island, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during service.  

The Board has considered other potential avenues to service connection.  Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).  Also, the Department of Defense has indicated that the herbicide Agent Orange had been used in Korea, and Agent Orange was used from April 1968 through July 1969 along the Korean demilitarized zone (DMZ).  See, e.g., VHA Directive 2000-027 (September 5, 2000).  The Veteran does not allege service in either of these locations, and the evidence does not show his presence in either Vietnam or Korea.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran's liposarcoma was not discovered until more than a decade after he separated from service in 1988.  The Veteran has not alleged continuity of symptomatology.  Thus, direct service connection is not available without some relation to an inservice incurrence event and a medical nexus to that event.  See Hickson.  

The Board notes that the reason for denial above is that the inservice incurrence event is not established.  The presumption of exposure did not apply in this case.  The Board has already examined whether direct evidence of the inservice event is sufficient.  The presumption of nexus between exposure and the claimed disabilities is not outcome determinative in this case.  Causation cannot be established on the basis of an event which did not occur.  The Veteran has alleged that his disabilities are the result of herbicide exposure.  The Board concludes that the claim is also denied on a direct basis for lack of an inservice incurrence event, injury or disease.  

The Veteran also submitted a March 1989 cover sheet regarding asbestos analysis.  There is no other supporting evidence to suggest that asbestos was or is thought to be the etiological source of the instant disabilities.  The Veteran's medical records do not show any suggestion of asbestos-related disease.  The Veteran's submission is entirely conjectural.  It is not based on his lay observation.  He has not reported that a medical professional has ever told him that the liposarcoma and its associated disabilities are related to asbestos exposure.  The Board concludes that service connection is not warranted on this basis.  

The Veteran has also stated that the islands were used for nuclear weapons testing and that they were still radioactive while he was stationed there.  The Board notes that all listed atmospheric testing concluded in 1962.  See 38 C.F.R. § 3.309 (2010).  To qualify as a veteran who participated in a radiation risk activity under 38 C.F.R. § 3.311, the Veteran must have either been present for the testing or onsite within six months of the conclusion of testing.  The Veteran was not present for ten years of the cessation of testing.  The Veteran's records do not show any radiation risk activities.  The Veteran has submitted internet articles showing that remnants of radioactive material associated with Operations STARFISH and BLUEGILL were found on Johnston Island in 1974, after his period of service there.  There is no assessment of the level of radiation and whether that material represented a significant risk to the personnel at Johnston Island.  VA regulations governing radiation risk activity cover Operations STARFISH and BLUEGILL and do not provide any additional time beyond the six month limit for exposure to radiation.  The Veteran has not alleged that he was involved in any cleanup effort on Johnston Island or any other activity other than mere presence that would suggest that he was exposed to ionizing radiation.  The Board finds that the Veteran had no inservice ionizing radiation exposure.  Remand for preparation of a dose estimate and referral to the Under Secretary for Benefits is not warranted.  

Finally, the Board has considered other potentially relevant presumptions.  Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
The Veteran's liposarcoma was not complained of, treated or diagnosed during service.  A September 2009 letter from one of the Veteran's private doctors, received in May 2011, estimated that the tumor had been present for ten years prior to its discovery in 1999.  The doctor stated that these tumors "grow extraordinarily slowly" and therefore, "it is likely that this was present for 10 or more years prior to his diagnosis..."  The Veteran's medical records reveal that the tumor was found in October 1999.  A decade prior was October 1989.  The presumptive window closed in April 1989.  Even giving the benefit of the doubt to the Veteran, the diagnosis occurred more than ten years after the closing of the presumptive window.  The Board notes that the doctor's opinion contains an element of speculation.  There are no relevant treatment records or complaints that would allow for a precise dating of the development of the tumor.  The Veteran has provided no history of complaints between April and October 1989 that would allow for a precise opinion.  The tumor was removed more than a decade prior to this decision.  The Veteran has undergone substantial treatment since that time.  

The Board finds that the Veteran was not exposed to herbicides during service.  The Board finds that the Veteran was not a radiation risk veteran.  There is no evidence relating the liposarcoma to any other incident of service.  The liposarcoma was not manifest to a compensable degree within one year of separation from service.  Thus, service connection for the liposarcoma is not warranted.  See Hickson.  

Moreover, service connection for the remaining disabilities is not warranted as those remaining claims are entirely secondary to the liposarcoma, a disability for which service connection has been determined not to be warranted.  See 38 C.F.R. § 3.310.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




(CONTINUED ON NEXT PAGE)
ORDER

The appeal to reopen the claim of service connection for liposarcoma is granted to this extent only.

Entitlement to service connection for liposarcoma is denied.

Entitlement to service connection for a splenectomy, as secondary to liposarcoma is denied.

Entitlement to service connection for muscle resection, as secondary to liposarcoma is denied.

Entitlement to service connection for colon resection, as secondary to liposarcoma is denied.

Entitlement to service connection for nephrectomy, as secondary to liposarcoma is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


